       Case 2:19-cr-00448-DLR Document 45 Filed 04/27/20 Page 1 of 6



 1
     Tracee Plowell, Senior Litigation Counsel (N.Y. Attorney Registration #2994457)
 2   Tracee.Plowell@usdoj.gov
 3   Michelle Pascucci, Trial Attorney (Mass. Board of Bar Overseers #690889)
     Michelle.Pascucci@usdoj.gov
 4   Fraud Section, Criminal Division
 5   U.S. Department of Justice
     1400 New York Avenue NW
 6   Washington, DC 20005
     202-616-1668 (Plowell) / 202-307-2208 (Pascucci)
 7
 8 Attorneys for the United States
 9
                       IN THE UNITED STATES DISTRICT COURT
10
                            FOR THE DISTRICT OF ARIZONA
11
12   United States of America,                    Case No. 2:19-CR-448-2
13                       Plaintiff,               UNITED STATES’ MOTION IN
14            vs.                                 LIMINE TO PRECLUDE CERTAIN
                                                  USES OF LAW ENFORCEMENT
15   James B. Panther, Jr.,                       REPORTS AND ADMIT SUMMARY
     a/k/a “James Suqui” and “James               CHARTS
16   Suquilanda,”

17
                           Defendant.
18
19
           Pursuant to the Court’s Scheduling Order entered March 16, 2020, the United States,
20
21 by and through undersigned counsel, respectfully moves this Court in limine to:
22         (1) preclude certain uses of law enforcement reports and notes; and
23
           (2) admit summary charts under Federal Rule of Evidence 1006.
24
                                         ARGUMENT
25
26         The government seeks pretrial rulings to (1) preclude certain uses of law
27 enforcement reports and notes and (2) admit summary charts under Federal Rule of
28
         Case 2:19-cr-00448-DLR Document 45 Filed 04/27/20 Page 2 of 6




 1   Evidence 1006.1

 2        1. This Court Should Preclude Improper Use of Law Enforcement Reports
 3          The Jencks Act, 18 U.S.C. § 3500, requires the government to provide the defendant
 4
     with any statements made by the witness that relate to the subject of his or her testimony.
 5
 6   A statement within the meaning of the Jencks Act is defined as (1) “a written statement

 7   made by said witness and signed or other adopted or approved by him”; (2) a recording or
 8
     transcription that “is a substantially verbatim recital of an oral statement made by said
 9
     witness and recorded contemporaneously”; or (3) a statement by a witness to the grand
10
11   jury. 18 U.S.C. § 3500(e). Interview reports do not constitute a “substantially verbatim
12
     recital” of the witness’s statements under the Jencks Act because they reflect the thought
13
     processes and interpretations of the agent, and the full reports are written after interviews
14
15   are completed. See United States v. Claiborne, 765 F.2d 784, 801 (9th Cir. 1985)
16   (“[B]ecause the summaries represent . . . the agents’ selection of certain information . . .
17
     the district court properly characterized the summaries as non-Jencks Act material.”),
18
19   abrogated on other grounds by Ross v. Oklahoma, 487 U.S. 81 (1988).

20          The defense should be precluded from introducing the contents of interview reports
21
     to impeach witnesses on the basis of inconsistent statements because the interview reports
22
     are statements of government agents summarizing the substance of an interview, not the
23
24
25
26
     1
27     The government has conferred with defense counsel regarding its intent to file this motion
     under LRCrim 12.1(a) (incorporating LRCiv 7.2(l)). Defense counsel indicated that he has
28   taken the issues raised herein under consideration.
                                                 -2-
       Case 2:19-cr-00448-DLR Document 45 Filed 04/27/20 Page 3 of 6




 1   statements of the witnesses themselves. See Palermo v. United States, 360 U.S. 343, 352-

 2   53 (1959) (explaining that “summaries of an oral statement which evidence substantial
 3
     selection of material” or “statements which contain [an] agent’s interpretations or
 4
     impressions” are “not to be produced”). The defense also should be precluded from
 5
 6   publishing the contents of the interview reports to the jury, or otherwise suggesting to the
 7   jury that the interview reports are the statements of any of the interviewed witnesses. To
 8
     allow otherwise would subvert the meaning of the Jencks Act and the Supreme Court’s
 9
10   decision in Palermo that it would “be grossly unfair to allow the defense to use statements

11   to impeach a witness which could not fairly be said to be the witness’ own rather than the
12
     product of the investigator’s selections, interpretations, and interpolations.” Id. at 350.
13
14          While the defense may ask a witness whether he or she made a statement that is

15   reflected in the interview reports, the defense may not publish or introduce the contents of
16
     the reports as a prior inconsistent statement if the defense is unsatisfied with the witness’
17
     answer. See United States v. Harris, 2018 WL 1990520, at *1 (D. Hawaii Apr. 25, 2018)
18
19   (“The Defendant may not quote from, publish, or suggest to the jury in any way that the
20   contents of an interview summary is a statements of the witness who was interviewed.”);
21
     United States v. Kot, 2012 WL 1657118, at *2 (D. Nev. May 10, 2012) (citing United States
22
23   v. Brika, 416 F.3d 514, 529 (9th Cir. 2005), abrogated on other grounds by United States

24   v. Booker, 543 U.S. 222 (2005); United States v. Leonardi, 623 F.2d 746, 757 (2d Cir.
25
     1980), and United States v. Hill, 526 F.2d 1019, 1026 (10th Cir. 1975)).
26
27          Accordingly, because law enforcement summaries and corresponding notes of

28
                                                  -3-
       Case 2:19-cr-00448-DLR Document 45 Filed 04/27/20 Page 4 of 6




 1   witness interviews are not witness statements, the defense should be precluded from

 2   improper use of these statements at trial.
 3
         2. The Court Should Admit Summary Charts Under Federal Rule of Evidence
 4          1006
 5          The government intends to present summary exhibits created by Alex Scoufis,
 6   Counsel for the Financial Industry Regulatory Authority’s (FINRA) Criminal Prosecution
 7
     Assistance Group (CPAG), showing ownership and trading patterns in Biozoom stock. See
 8
 9   ECF No. 32. Under Federal Rule of Evidence 1006, evidence may be admitted as “a

10   summary, chart, or calculation” where “[t]he contents of voluminous writings, recordings,
11
     or photographs . . . cannot be conveniently examined in court.” For a summary chart to be
12
     admissible under Rule 1006, “[a] proponent . . . must establish that the underlying materials
13
14   upon which the summary is based (1) are admissible in evidence and (2) were made
15
     available to the opposing party for inspection. These materials must be admissible, but
16
     need not themselves be admitted into evidence.” United States v. Rizk, 660 F.3d 1125,
17
18   1130 (9th Cir. 2011) (internal citation omitted).
19          First, the documents in the charts are based on “blue sheet” trading data and other
20
     trading records, which are themselves admissible and which the government intends to
21
22   offer as evidence at trial. The blue sheet data is voluminous, comprising tens of thousands

23   of entries. Second, the summary charts and the trading data have been produced to the
24
25
26
27
28
                                                  -4-
         Case 2:19-cr-00448-DLR Document 45 Filed 04/27/20 Page 5 of 6




 1   defendant with the government’s Rule 16 and Jencks productions.2 For these reasons, the

 2   Court should issue a ruling that the proposed summary exhibits are admissible under Rule
 3
     1006.
 4
                                          CONCLUSION
 5
 6            The government respectfully requests that the Court grant the Government’s motion
 7   by (1) precluding the defense from introducing the content of the interview reports as
 8
     witness statements to impeach witnesses during cross-examination or through other
 9
10   presentation of evidence or argument to the jury; and (2) admitting summary charts under

11   Federal Rule of Evidence 1006.
12
     Dated:         April 27, 2020
13
14                                             Respectfully submitted,

15                                             ROBERT ZINK
                                               Chief, Fraud Section
16
17                                       By:   /s/ Michelle Pascucci
                                               Tracee Plowell, Senior Litigation Counsel
18
                                               Michelle Pascucci, Trial Attorney
19                                             Fraud Section, Criminal Division
                                               U.S. Department of Justice
20
21
22
23
24
25
26   2
       The government provided a subset of the blue sheet trading data and trading records from
27   brokerage firms to the defendant in its Rule 16 discovery. Complete blue sheet trading
     data, which FINRA provided to the government today, was produced to the defendant with
28   the Jencks materials.
                                                 -5-
       Case 2:19-cr-00448-DLR Document 45 Filed 04/27/20 Page 6 of 6




 1                             CERTIFICATE OF SERVICE

 2         I HEREBY CERTIFY that, on April 27, 2020, I electronically filed the foregoing
     document with the Clerk of the Court using CM/ECF, which will send notification to
 3
     counsel of record.
 4
 5
                                           Respectfully submitted,
 6
                                     BY:   /s/ Michelle Pascucci
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -6-
